                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                         Case No. 21-cv-02076-SVK
                                   8                     Plaintiff,
                                                                                                ORDER TO SHOW CAUSE RE
                                   9              v.                                            SETTLEMENT
                                  10     RUBIO'S RESTAURANTS, INC.,                             Re: Dkt. No. 9
                                  11                     Defendant.

                                  12           Plaintiff reports that this case has settled. Re: Dkt. No. 9. All previously-scheduled deadlines
Northern District of California
 United States District Court




                                  13   and appearances are vacated.

                                  14           By July 20, 2021, the parties shall file a stipulation of dismissal. If a dismissal is not filed by

                                  15   the specified date, then the parties shall appear on July 27, 2021 at 11:00 a.m. and show cause, if any,

                                  16   why the case should not be dismissed. Additionally, the parties shall file a statement in response to

                                  17   this Order no later than July 20, 2021, describing with specificity (1) the parties’ efforts to finalize

                                  18   settlement within the time provided, and (2) whether additional time is necessary, the reasons therefor,

                                  19   and the minimum amount of time required to finalize the settlement and file the dismissal.

                                  20           If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                       vacated and the parties need not file a statement in response to this Order.
                                  21
                                               SO ORDERED.
                                  22
                                       Dated: June 3, 2021
                                  23

                                  24

                                  25
                                                                                                        SUSAN VAN KEULEN
                                  26                                                                    United States Magistrate Judge

                                  27

                                  28
